Explanation of Notice of Non-responsive Amendment

The amendment filed on 02/17/2022 amending each of the generic claims to recite that the compressing members are “resiliently compressible” effectively cancels all claims drawn to the elected invention and presents only claims drawn to a non-elected invention, and is thus non-responsive (MPEP § 821.03) and has not been entered.  Also, the only original non-generic claims originally examined were claims 2, 5-6, and 14-19 that were specific to the embodiments of Figures 1-9, and which have all been cancelled.  Thus, the latest amendment constitutes a switch from the invention of Figures 1-9 elected by original presentation to a non-elected invention shown and described specifically with reference to Figures 10-16.  The remaining claims are not readable on the elected invention because the only disclosure that might support “resiliently compressible” is the description of elements 1107 as being of a “polymeric or rubber material,” as set forth in paragraph 0108 of the original specification.
Restriction is proper because the invention of Figures 10-16 is distinct from the inventions of Figures 1-9 since the invention of Figures 10-16 has structurally distinct aspects relative to the inventions of Figures 1-9.  For example, the compression members 1107 of Figures 10-16 are round and are disclosed as being of a material that is distinct and that can function distinctly from the material of the compression members shown and disclosed for the invention of Figures 1-9.  In fact, the compression members of Figures 1-9 are for crashes and involve plastic deformation of material of the compression members as it deforms into slots of the pawls in response to the forces caused by impact 
Furthermore, restriction is proper because absent the restriction of the invention of Figures 10-16, there would be an undue and serious burden on the examiner.  That is, beyond substance of the originally presented claims, the claims presented 02/17/2022 would require searching many terms and concepts associated with the round, polymeric or rubber, and/or “resiliently compressible” compression members that have the distinct function of reducing noise, rattling, and chucking in contrast to the function of the compression members heretofore examined.  This would require searching with many additional text terms and possibly require searching in additional classification areas. 
Since the above-mentioned amendment appears to be a bona fide attempt to reply, applicant is given a shortened statutory period of TWO (2) MONTHS from the mailing date of this notice within which to supply the omission or correction in order to avoid abandonment. EXTENSIONS OF THIS TIME PERIOD UNDER 37 CFR 1.136(a) ARE AVAILABLE but in no case can any extension carry the date for reply to this letter beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

/DAVID E ALLRED/Primary Examiner, Art Unit 3636